UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 25, 2011 Date of Report (Date of earliest event reported) ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 000-29609 91-1859172 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 509 Olive Way, Suite 400 Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 282-5170 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously reported in a Form 8-K filed on November 15, 2010, Onvia’s Board of Directors appointed Michael E.S. Frankel as a director effective November 9, 2010.Effective January 25, 2011, Onvia’s Board of Directors appointed Mr. Frankel as a member of the Compensation Committee and chair of the Nominating and Governance Committee of the Board of Directors. Item 9.01 Financial Statements and Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Onvia, Inc. January 26, 2011 By: /s/ Henry G. Riner Henry G. Riner Chief Executive Officer & President
